DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Responsive to communications filed on  January 11, 2022 , amendments to the claims have been acknowledged. Claim 2  is canceled by applicant.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-14, 16 and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 2005/0175892), and further in view of Kakuchi et al. (JP 2009295381, using EPO machine translations for citations). 
Regarding claims 1, 3 and 19- 20,  Mizutani discloses a secondary battery [0002], a unit cell 41 covered with a jacket 31 (exterior body) [0016], the jacket defines an interior space. The jacket 31 has a recessed section 32 [0016].  Examiner notes the recessed section 32 is a recess and will have a bottom surface, as all things have a bottom surface. The battery includes anode, cathode, separator and electrolyte  [0010];[0013]reading on the claimed electrode assembly. Mizutani  further discloses the jacket 31 includes an adhesive layer [0054].  
Mizutani does not disclose the adhesive layer disposed only on the bottom surface of the adhesive layer recessed part.  Kakuchi discloses a  battery cell 16  including a metal can 19 having fitting portions 18a and 18b [0027].  Kakuchi further discloses the battery cell is  fixed by an adhesive cell pressing member (adhesive layers 30a,30b) that comes into contact with  fitting portions 18a/18b of  the metal can 19, therefore each of the battery cells are firmly fixed to the battery pack and even when the battery cell is deformed or vibrated [0064].  See figure 4, of Kakuchi  the adhesive layers 30a/30b are disposed only on the bottom surface of the adhesive layer recessed part  fitting portions 18a/18b.
It would have been obvious to one having ordinary skill in the art to dispose the adhesive layer of Mizutani  only on the bottom surface of the adhesive layer recessed part in order to  firmly fix the battery cells to the housing and/or external device and to ensure that the battery cell would stay fixed to the battery in case of deformation or vibrations as taught by Kakuchi. Modified Mizutani discloses a jacket including a recess  and adhesive layer,  therefore the adhesive layer and the adhesive layer recessed part are capable of  adhering the battery to a  housing of an electronic device. (Claims 1, 3 and 19- 20) 

    PNG
    media_image1.png
    635
    661
    media_image1.png
    Greyscale

Mizutani figure 6

    PNG
    media_image2.png
    458
    467
    media_image2.png
    Greyscale

Kakuchi et al. figure 4 
Regarding claims 4 and 5,  modified Mizutani  discloses all of the limitations as set forth above in claim 1. Modified Mizutani  does not explicitly disclose the recess 32 (adhesive layer recessed part) has a depth of 10 um to 1 mm. The examiner notes that the job of the recess 22 is to accept  the adhesive layer and to adhere the battery/cell to an external member/container via  the adhesive layer in the recessed section. The job of the adhesive layer  is to bond/ adhere the battery cells to an external member. In an effort to balance the jobs of the recess and the adhesive layer, the ordinary skilled artisan would find it obvious to choose an appropriate amount of depth of the recess with respect to the adhesive layer/battery shape and size in order to properly adhere the batteries to an external member.  In an effort to optimize the role of the adhesive layer  it would have been obvious to one having ordinary skill in the art to arrive at the claimed range of the adhesive layer recessed part (recess 32)  having a depth of 10 um to 1 mm and wherein a depth of the adhesive layer recessed part is smaller than a thickness of the adhesive layer , in order to balance the jobs of the  recess and the adhesive layer  and to aid in properly adhering the batteries to the external member. (Claims 4 and 5)
Regarding claims 6 and 7, modified Mizutani discloses all of the limitations as set forth above in claim1. See figure 6, the adhesive layer recessed part 32 is derived from a shape of the exterior body (jacket 31). See also figure 6, the shape of the exterior body (jacket 31) forms the adhesive layer recessed part 32.  (Claims 6 and 7)
Regarding claim 8, modified Mizutani discloses all of the limitations as set forth above in claim 1. Mizutani further discloses the jacket is an aluminum laminate [0006]. Mizutani does not disclose  the exterior body is a metal can. However, it is known and common in the art  to use a metal can as the exterior body of a battery cell as taught by Kakuchi.  Kakuchi discloses a  battery cell 16  including a metal can 19 case body, the  exterior body having thermal conductivity, flame retardancy  [0020].   It would have been obvious to one having ordinary skill in the art to have the exterior body (jacket 31) of modified Mizutani  be a metal can as taught in  Kakuchi in order to have  an exterior body having thermal conductivity and flame retardancy to improve the safety and conductivity of the battery. (Claim 8) 
Regarding claims 9, 11 and 13, modified Mizutani discloses all of the limitations as set forth above in claim 1. Mizutani further discloses adhesive layer recessed part 32  is derived from a shape of the electrode assembly and wherein a shape of the electrode of the electrode assembly forms the adhesive layer recessed part (see fig.6 where the adhesive layer recessed part 32  is derived from a shape of the battery),  the electrode assembly is within the battery cell , therefore the electrode assembly forms adhesive layer recessed part 32. The battery cell  comprises  the electrodes, the electrode assembly and the electrode material layer [0008], the recessed 32 is derived/formed and is defined  from the shape of the battery cell and all its contents (including the electrode, electrode assembly, electrode material layer and the battery exterior body 31 ). (Claims 9, 11 and 13)
Regarding claims 10, 12 and 14, Modified Mizutani discloses all of the limitations as set forth above in claims 9 and 11. Modified Mizutani does not disclose the various sizes and shapes of the adhesive layer recessed part 32. However, it is well within the artisan’s skill to change the sizes and shapes of the adhesive layer recessed part (recess 32) in order to securely adhere the various components together . The adhesive layer is provided in the depths of the recess 32 to adhere the battery cell to the housing/external housing.  The adhesive layer should be in a suitable size in order to accommodate the battery cell and to bind and adhere to battery cell securely.  It has been held that changes in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 2144.04 (IV)(B).  Also, the changes are obvious since such a modification would have involved a mere change in size of the adhesive recessed portion.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) MPEP 2144.04 (IV)(A). 
It would have been obvious to one having ordinary skill in the art to change the size and shape of the adhesive layer recessed part (recess 22 provided) in order to securely fix the battery cell to the battery housing.  (Claims  10, 12 and 14)
Regarding claim 16, modified Mizutani discloses all of the limitations as set forth above in claim 1.  Modified Mizutani further discloses a rolled electrode including battery including electrolyte layer, anode and cathode are rolled [0002];[0013].  (Claim 16)
Regarding claim 18,  modified Mizutani  discloses all of the limitations as set forth above in claim 1. Modified Mizutani further discloses a lithium ion secondary battery [0002]. The anode is able to store and release  lithium ions [0037]. The cathode is able to store and release lithium ions [0035]. (Claim 18)
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over  Mizutani et al. (US 2005/0175892) in view of Kakuchi et al. (JP 2009295381, using EPO machine translations for citations),  as applied to claim 9 above,  and further in view of Woo et al., (EP 3091593). 
Regarding claim 15, Modified Mizutani  discloses all of the limitations as set forth above in claim 9.  Modified Mizutani does not disclose the exterior body is a flexible pouch. However, it is common and known in the art to use a flexible pouch as an exterior body for a battery  as taught by Woo. Woo discloses a pouch-type secondary battery 100 includes a stacked type electrode assembly 30 and a battery case 40 [0006]. The battery case 20 includes a lower case 21 having a concave receiving part 23, in which the stacked type electrode assembly 30 is located, and an upper case 22 for covering the lower case 21 such that the stacked type electrode assembly 30 is received in the battery case 20 in a sealed state [0007]. Woo further discloses pouch type battery cell can be stacked with high integration, has high energy density per unit weight, can be manufactured at low cost, and can be easily modified [0004].
It would have been obvious to one having ordinary skill in the art to have the exterior body (jacket 31) of modified Mizutani  be a pouch exterior body as taught in Woo in order to have easy stacking, low cost, high energy density and easy modification. (Claim  15)
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 2005/0175892) in view of Kakuchi et al. (JP 2009295381, using EPO machine translations for citations), as applied to claim 1 above, and further in view of Hatta et al., (US 20080254348).
Regarding claim 17, Modified Mizutani discloses all of the limitations as set forth above in claim 1. Modified Mizutani does not disclose the adhesive layer is a double-sided tape. Hatta discloses a battery pack containing a battery element covered with a laminated film in a pack housing formed of a plastic and firmly fixed with an adhesive double-faced tape or the like is widely used [0010]. Hatta further discloses a battery pack including a non-aqueous electrolyte secondary battery, a rigid covering member. The non-aqueous electrolyte secondary battery includes a battery element including a positive electrode, a negative electrode and a separator which are spirally wound or stacked, the separator being disposed between the positive electrode and the negative electrode [0016]/ L1-6. Hatta further discloses a recessed portion 57a is formed in the flexible laminated film 57, and the battery element 59 is housed in the recessed portion 57a ([0098]; see also figs. 4 and 7).In comparative example 3, Hatta discloses the battery is fixed to a conventional molded case with an adhesive double-faced tape [0237].
It would have been obvious to one having ordinary skill in the art to replace the adhesive layer  of Modified Mizutani with the adhesive double-faced tape of Hatta in order to further fix/ secure the battery cell 52 to the housing.  (Claim 17)
Response to Arguments
Applicant’s arguments,  filed  January 11, 2022,  have been fully considered and are persuasive.  The 35 U.S.C 102(a)(2) as being anticipated by Yoshida has been withdrawn.  Hatta is still being relied upon to show a double-sided tape. Woo previously of record, is being relied upon to show a pouch exterior body. 
Conclusion
The prior art made of record  and not relied upon is considered pertinent to applicants’ disclosure
Sekino et al. US 20120308873; Patent Date:  discloses a secondary battery  including a housing with engagement grooves provided with an adhesive where the battery cells are accommodated in. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIARA TRANT/
Examiner, Art Unit 1722                                                                                                                                                                                            
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722